                                                                                     EI[;D
                                                                                  ASCtEYnr&    ilc
                  IN   LINITED STATES DISTRICT COURT
                       TFIE,                                                       AUG 0    5 20t9
            FOR TFIE WESTERN DISTRICT OF NORTH CAR OLINA
                                 ASFTEVTLLE     DrvrsroN                      **fi.?,'m#Bfrc
                               DOCKET NO. I :19-CR-47-MR

LINITED STATES OF AMERICA                   )
                                            )      CONSENT ORDER AND
                                            )    JUDGMENT OF FORFEITURE
                                            )
CHAZ ANTWOINE MOTLEY                        )


      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes properfy derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
properfy traceable to such properfy; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute properfy as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 27 U.S.C. $ 853, l8 U.S.C. $ 924(d), and/or 28 U.S.C. S 2461(c), provided,
however, that such forfeiture is subject to any and all third parfy claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
properfy and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P. 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;

       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;
       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           o   One Glock GMBH 19GEN4 9mm pistol, bearing serial number
               BDVBO83;
               Sixty-five (65) rounds       of   Winchester-Western       .22   caliber
               ammunition; and
               Fifteen (15) rounds assorted 9mm ammunition

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible properry.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. g
853(n), and/or other applicable law, the United States shatl publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

      Pursuant to Fed. R. Crim. P. 32.2(bX3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identiff, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.



                                           2
       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).It no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the properfy and shall dispose of the properfy according to law.
Pursuant to Fed. R. Crim. P.32.2(b)(4XA), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




CAROLNE B. MCLEAN
Assi stant,United States Attorney




               OINE MOTLEY




Attorney for Defendant




                                           Signed:
                                                        D
                                                            .-ts   trow

                                                                     ALF
                                           United States              Judge
                                           Western District     North Carolina
